                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

JAY P. DRESSER, On Behalf              )
of Employees of ATT&T and              )
Time Warner,                           )
                                       )
      Plaintiff,                       )
                                       )
                     v.                )
                                       ) Case No. 1:18-cv-00248-JDL
AT&T, et al.,                          )
                                       )
      Defendants.                      )


      ORDER ACCEPTING THE RECOMMENDED DECISION OF THE
                     MAGISTRATE JUDGE
      The United States Magistrate, Judge John C. Nivison, filed his Recommended

Decision (ECF No. 6) with the Court on September 5, 2018, pursuant to 28 U.S.C.A.

§ 636(b)(1)(B) (West 2018), recommending that the Plaintiff’s complaint be dismissed

without prejudice for failure to prosecute. The time within which to file objections

expired September 19, 2018, and no objections have been filed. The Magistrate Judge

notified the parties that failure to object would waive their right to de novo review

and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ACCEPTED. The Plaintiff’s complaint (ECF No. 1) is DISMISSED

without prejudice.

      SO ORDERED.                          Dated this 11th day of October, 2018.


                                                       /s/ Jon D. Levy
                                                    U.S. DISTRICT JUDGE
       


                                         1 
 
